Case 2:20-mc-51484-GCS-RSW ECF No. 3-3, PageID.288 Filed 12/17/20 Page 1 of 4




                                EXHIBIT 3
        Case 2:20-mc-51484-GCS-RSW ECF No. 3-3, PageID.289 Filed 12/17/20 Page 2 of 4


Clark, Andrew W.

From:                              John Comerford <jcomerford@dowdbennett.com>
Sent:                              Wednesday, December 9, 2020 6:50 PM
To:                                                                 ; 'Golladay, Kenny'
Cc:                                'Colvin, Jay'; Jimmy Martin; Lamb, Jeffrey K.; Clark, Andrew W.; miaconelli@klehr.com;
                                   'Clements, William'; 'Iles Cooper'; 'JT Herber'
Subject:                           RE: Motion to Enforce Rule 45 Subpoena


Mr. Golladay,

I have received Mr. Colvin’s email below in which he makes clear that our process server will not be admitted to the
Allen Park facility for the purpose of effectuating personal service. In light of this, would you please agree to accept
service by email of our Motion to Enforce the Rule 45 subpoena? Alternatively, would you please provide us with the
name of an attorney that represents you in this matter, if there is one, so we can correspond with that person? And
finally, if you do not agree to accept service of the Motion, please provide your current home address so we may serve
you there.

Thank you,
John Comerford

From: Colvin, Jay <Jay.Colvin@lions.nfl.net>
Sent: Wednesday, December 09, 2020 12:28 PM
To: John Comerford <jcomerford@dowdbennett.com>;                              ; Golladay, Kenny
<                            >
Cc: Jimmy Martin <jbmartin@dowdbennett.com>; Lamb, Jeffrey K. <JLamb@honigman.com>; Clark, Andrew W.
<AClark@honigman.com>; miaconelli@klehr.com; Clements, William <WClements@klehr.com>; Iles Cooper
<icooper@wfjlaw.net>; JT Herber <jherber@wfjlaw.net>
Subject: RE: Motion to Enforce Rule 45 Subpoena

Dear Mr. Comerford:

As you know, I do not represent Mr. Golladay and my authorization under MCR 2.105(H) to accept service as his agent
was limited to a single discrete pleading. That authorization does not extend to your current Motion.

More importantly, and to your statement below, please be advised that a process server will not be admitted to the
Allen Park facility even for the purpose of effectuating personal service. This restriction is not imposed with the intent
to (or for the purpose of) interfering with service of process on Mr. Golladay; our current restricted access policy has
been put in place due to legitimate health and safety concerns and follows current NFL protocols prohibiting access to
team facilities by anyone other than essential football personnel who have undergone continuous Covid-19 testing.

Regards,

Jay Colvin




                                                             1
         Case 2:20-mc-51484-GCS-RSW ECF No. 3-3, PageID.290 Filed 12/17/20 Page 3 of 4




JAY COLVIN / SR. VP OF LEGAL AFFAIRS AND GENERAL COUNSEL
OFFICE: 313.216.4177 CELL: 248.318.4555
222 REPUBLIC DRIVE ALLEN PARK, MI 48101

Please consider the environment before printing this email.
The information contained in this message may be privileged and confidential and protected from disclosure. If the reader of this message is not the intended recipient,
or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this communication in error, please notify us immediately by replying to the message and deleting it from your
computer. Thank you! The Detroit Lions, Inc. and Ford Field.




From: John Comerford <jcomerford@dowdbennett.com>
Sent: Tuesday, December 8, 2020 9:14 PM
To: Colvin, Jay <Jay.Colvin@lions.nfl.net>;                        ; Golladay, Kenny
<                             >
Cc: Jimmy Martin <jbmartin@dowdbennett.com>; Lamb, Jeffrey K. <JLamb@honigman.com>; Clark, Andrew W.
<AClark@honigman.com>; miaconelli@klehr.com; Clements, William <WClements@klehr.com>; Iles Cooper
<icooper@wfjlaw.net>; JT Herber <jherber@wfjlaw.net>
Subject: Motion to Enforce Rule 45 Subpoena

EXTERNAL EMAIL - Use caution with links & attachments


Dear Mr. Golladay and Mr. Colvin,

Having heard no response to my various emails, we have filed a Motion to Enforce the Rule 45 Subpoena in the United
States District Court for the Eastern District of Michigan. We need to effectuate service of this motion on Mr. Golladay
and can send a process server to the Lions facility to do so, as we did with the subpoena. Please let us know if Mr.
Golladay would agree to accept service of the motion without the need for a process server.

Copies of the motion and exhibits are attached. I have copied the attorneys for CAA Sports and Todd France (Mr.
Golladay’s agent) as well as the other attorneys involved in the underlying litigation. I understand that Mr. Colvin has
spoken with Mr. France’s attorneys about the subpoena we served on Mr. Golladay.

Thank you,
John


JOHN D. COMERFORD | DOWD BENNETT LLP
7733 FORSYTH BLVD., SUITE 1900
ST. LOUIS, MO 63105
314.889.7311 OFFICE | 314.825.8935 CELL
JCOMERFORD@DOWDBENNETT.COM


                                                                                    2
       Case 2:20-mc-51484-GCS-RSW ECF No. 3-3, PageID.291 Filed 12/17/20 Page 4 of 4
This email is from the law firm of Dowd Bennett LLP and may contain information that is confidential, privileged,
attorney work product, or protected against disclosure under applicable law. The communication is solely for the use of
the intended recipients. If this email is not intended for you, any reading, distribution, copying, or disclosure of it is
strictly prohibited, and you are requested to delete it from your computer. If you have received this email in error,
please immediately notify us at 314.889.7300.




                                                            3
